Citation Nr: 0520290	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  03-15 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by iron deficiency/anemia.  

2.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to residuals of a left knee 
injury.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder with degenerative disc disease, to 
include as secondary to residuals of a left knee injury and 
chondromalacia of the right knee. 

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right hip disorder, with trochanter bursitis and 
osteoarthritis, to include as secondary to chondromalacia of 
the right knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to December 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

The issues of entitlement to service connection for iron 
deficiency/anemia and a left ankle disorder, to include as 
secondary to residuals of a left knee injury are addressed in 
the REMAND portion of this decision and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.




FINDINGS OF FACT

1.  An unappealed February 1996 rating decision denied 
service connection for a right hip disorder and a lumbar 
spine disorder, to include as secondary to service-connected 
right and left knee disorders, and a March 1998 rating 
decision denied service connection for a lumbar spine 
disorder to include as secondary to service-connected 
bilateral knee disorders.  

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's February 1996 and March 1998 rating 
decisions is not so new or significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.


CONCLUSIONS OF LAW

1.  The February 1996 and March 1998 rating decisions denying 
service connection for a lumbar spine disorder and a right 
hip disorder, to include as due to service-connected left and 
right knee disorders are final.  38 U.S.C.A. §§ 5103, 5103A, 
7104 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  Since the February 1996 and March 1998 rating decisions, 
new and material evidence has not been submitted, and the 
veteran's claims of entitlement to service connection for a 
lumbar spine disorder and a right hip disorder, to include as 
due to service-connected left and right knee disorders are 
not reopened.  38 U.S.C.A. §§ 5103, 5104A, 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a November 2002 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a June 2003 statement of the case and 
supplemental statements of the case issued in January and 
April 2004, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In a February 2002 letter, prior to the initial adjudication 
of the veteran's claims, he was informed of VA's duty to 
obtain evidence on his behalf.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

With respect to VA's duty to assist the veteran in a claim to 
reopen, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly states that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2004).  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence, including but not 
limited to the veteran's contentions, particularly those 
stated at the April 2005 personal hearing; service medical 
records; private treatment reports; and VA outpatient 
treatment and examination reports.  The Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, but it is not required to discuss each and 
every piece of evidence in a case.  The relevant evidence, 
including that submitted by the veteran, will be summarized 
where appropriate.  

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post-service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus or link between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection for a lumbar 
spine disorder, to include as secondary to is bilateral knee 
disorders, and service connection for a right hip disorder, 
to include as secondary to chondromalacia of the right knee, 
on the basis that he has submitted new and material evidence.  
The Board observes that the veteran's service connection 
claims were originally denied in February 1996 and March 1998 
rating decisions.  At that time, the RO denied the veteran's 
claims by stating that while the medical evidence of record 
showed that the veteran had degenerative arthritis of the 
lumbar spine, there was no evidence that the disorder was 
etiologically related to his bilateral knee disorders.  The 
RO also noted that there was no evidence linking the 
arthritis of the veteran's right hip to chondromalacia of the 
right knee.  The RO based its opinion on a VA examination 
report that confirmed the presence of arthritis of the lumbar 
spine and right hip but specifically stated that the 
arthritis was not caused by the veteran's bilateral knee 
disorders.  The February 1996 and March 1998 rating decisions 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

In September 2001, the veteran filed to reopen his service 
connection claims.  In a November 2002 rating decision, the 
veteran's claims were denied.  He disagreed with that 
decision and initiated a timely appeal.  As there are a prior 
final determinations for the veteran's claims, the February 
1996 and March 1998 rating decisions, the Board is now 
required to decide whether new and material evidence has been 
presented before reopening and adjudicating the merits of the 
claims.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
pertinent version of 38 C.F.R. § 3.156(a), "new" evidence 
is existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is existing evidence 
that, by itself or when considering with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2004).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the February 1996 and 
March 1998 rating decisions, the veteran has submitted VA 
outpatient treatment reports and hearing testimony, as well 
as private treatment reports.  These records show that the 
veteran has complained of lumbar spine and right hip pain on 
several occasions.  In July 2003, D.J.H., R.K.T. stated that 
the veteran had discomfort in his right hip and had 
complaints of low back pain.  Dr. H. asserted that these 
symptoms were "probably secondary to his long history of 
arthritis."  In an April 2004 VA medical opinion, it was 
noted that the veteran had multiple joint complaints, 
including complaints of pain in his hips.  It was noted that 
he had full range of motion and slight pain with internal and 
external rotation.  Otherwise, the findings were 
unremarkable.  The veteran was diagnosed with mild 
degenerative joint disease of both hips.  The examiner 
further noted that the veteran's condition has remained 
stable but may worsen over several years as part of the 
disease's "natural history."  The Board notes that while 
the veteran has been diagnosed with arthritis of the lumbar 
spine and hips, none of the treating physicians offered 
opinions as to the etiology of the veteran's disorders.  In 
addition, the record contains no evidence of a physician 
linking any lumbar spine or right hip disorder to active 
service.  As such, the evidence submitted in support of the 
veteran's claims does not constitute new and material 
evidence.  Although it is new, it does not bear directly and 
substantially upon the issue of service connection.  That is, 
the evidence submitted in support of the claims does not 
constitute new and material evidence to the extent it is 
essentially cumulative and redundant of the evidence of 
record at the time of the prior final denial.

As discussed, the RO denied the veteran's claims based upon 
lack of medical evidence that the veteran's lumbar spine 
disorder was etiologically or medically related to his 
service-connected bilateral knee disorders.  The RO also 
determined that there was no evidence of record linking the 
veteran's right hip disorder to his service-connected 
chondromalacia of the right knee.  There remains a lack of 
such evidence.  The veteran has also not submitted any 
competent evidence to show that he has a lumbar spine or 
right hip disorder that was incurred in or aggravated by 
active service.  Moreover, the veteran has not submitted 
medical evidence of a nexus or linkage opinion that either of 
these disorders is related to active service.

The contentions made by the veteran since the February 1996 
and March 1998 rating decisions requesting that his service 
connection claims be reopened cannot be considered new.  For 
the most part, his statements are duplicative and repetitive 
of the contentions he made previously.  Moreover, such 
statements are not material.  He does not possess medical 
expertise, and he is, therefore, not competent to render an 
opinion on matters involving medical knowledge, such as 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Board finds that there is a lack of medical evidence 
linking a lumbar spine disorder and right hip disorder to the 
veteran's military service or his service-connected bilateral 
knee disorders.  Where, as here, the determinative issue is 
one of medical diagnosis, causation, or aggravation, 
competent medical evidence is required.  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that the evidence submitted 
subsequent to the February 1996 and March 1998 denials is not 
sufficient to reopen the claims.  Until the veteran meets his 
threshold burden of submitting new and material evidence in 
order to reopen his claims, the benefit of the doubt doctrine 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(199


ORDER

The claim of entitlement to service connection for a lumbar 
spine disorder with degenerative disc disease, to include as 
secondary to residuals of a left knee injury and 
chondromalacia of the right knee is not reopened; the appeal 
is denied.

The claim of entitlement to service connection for a right 
hip disorder, with trochanter bursitis and osteoarthritis, to 
include as secondary to chondromalacia of the right knee is 
not reopened; the appeal is denied.


REMAND

The Board has determined that additional development is 
necessary for the claims of entitlement to service connection 
for a disorder manifested by iron deficiency/anemia and 
entitlement to service connection for a left ankle disorder, 
to include as secondary to residuals of a left knee injury.  

The veteran contends that he has a disorder manifested by 
iron deficiency/anemia that is etiologically related to his 
use of anti-inflammatory agents that he takes for his 
bilateral knee disabilities.  In a January 2003 opinion, 
E.N.D., M.D. opined that the veteran had been treated for 
chronic iron deficiency/anemia and that his resistance to 
oral iron may have been exacerbated by his chronic use of 
non-steroidal anti-inflammatory agents for his chronic back 
pain.  Subsequent VA outpatient treatment records note that 
the veteran was not iron deficient.  While Dr. D. identified 
that the anti-inflammatory agents for back pain may have 
caused the veteran's iron deficiency anemia, the Board notes 
that the veteran is not currently service-connected for a 
back disorder.  As such, the Board finds that a VA 
examination and opinion is necessary to determine if anti-
inflammatory agents used for his bilateral knee disabilities 
may have caused a chronic disorder manifested by iron 
deficiency/anemia.  

The Board also notes that the veteran has filed a claim of 
entitlement to service connection for a left ankle disorder, 
to include as secondary to residuals of a left knee injury.  
In July 2003, D.J.H., R.K.T. stated that he had observed 
periodic edema in the veteran's ankles.  During VA outpatient 
treatment in February 2002, the veteran was seen for left 
knee pain.  At that time, it was noted that the pain radiated 
down his leg to just above his ankle.  He also reported 
intermittent numbness of his left big toe.  In October 2001, 
the veteran complained of left ankle pain.  On examination, 
there was some crepitus of the left ankle.  No X-rays of the 
left ankle were ordered.  As the evidence has shown that the 
veteran has pain, edema, and crepitus of the left ankle, the 
Board finds that a VA examination is necessary to determine 
whether the veteran has a left ankle disorder that is 
etiologically related to his service-connected residuals of a 
left knee injury.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to be provided with an examination to 
determine whether he currently has a 
chronic disorder manifested by iron 
deficiency/anemia that is etiologically 
related to his use of anti-inflammatory 
agents issued for his service-connected 
bilateral knee disabilities, or otherwise 
related to active service.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  A discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The examiner should respond 
to the following:

a.	Does the veteran have a chronic 
disorder manifested by iron 
deficiency/anemia?  If so, please 
identify that disorder.

b.	If diagnosed, is it at least as 
likely as not that the chronic 
disorder manifested by iron 
deficiency/anemia is related to 
the use of anti-inflammatory 
medication prescribed to treat 
the veteran's service-connected 
bilateral knee disorders, or due 
to, caused by, or aggravated by a 
service-connected disability, or 
otherwise related to his active 
military service?

2.  The RO should arrange for the veteran 
to be provided with an orthopedic 
examination to determine whether he 
currently has a left ankle disorder that 
is etiologically related to service or to 
a service-connected disability.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  A discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.  The examiner should respond 
to the following:

a.	Identify all left ankle 
disorders;

b.	As to the left ankle disorder 
diagnosed, is it at least as 
likely as not that the 
veteran's left ankle disorder 
is due to, caused by, or 
aggravated by his service-
connected residuals of a left 
knee injury, or any other 
service-connected disability, 
or otherwise related to active 
service? 

3.  The RO should then conduct a de novo 
review the entire record and readjudicate 
the veteran's claims.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


